Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”), dated March 23, 2012, is
made by and between LifeVantage Corporation, a Colorado corporation (the
“Company”), and Douglas C. Robinson (“Robinson”), with respect to the following
facts:

A. The Company and Robinson are parties to that certain Employment Agreement
having an effective date of March 15, 2011 (the “Employment Agreement”).

B. The Company and Robinson desire to amend the Employment Agreement as set
forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Amendment, and intending to be legally bound, the
Company and Robinson agree as follows:

1. Company Address. Any reference to the Company’s address contained in the
Employment Agreement shall be deleted in its entirety and replaced with the
following: 9815 S. Monroe Street, Suite 100, Sandy, UT 84070.

2. Base Salary. Section 3(a) of the Employment Agreement shall be deleted in its
entirety and replaced with the following, which shall have effect beginning as
of March 21, 2012:

“(a) Base Salary. During your employment as PCEO and while this Agreement is in
effect, will be paid an annual base salary of $477,100 (the “Base Salary”) for
your services as PCEO, payable in the time and manner that the Company
customarily pays its employees.”

3. Bonuses. Section 3(b) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

“(b) Bonuses. During your employment as PCEO and while this Agreement is in
effect, you will be eligible to participate in any bonus programs as set forth
by the Board. Commencing with the Company’s Fiscal Year 2012 which ends on
June 30, 2012, during each Company fiscal year you will be eligible to earn an
annual cash bonus based on performance objectives established by the Board with
input from you. Your annual target cash bonus amount will be equal to 50% of the
Base Salary that was paid to you during the applicable fiscal year. The actual
amount of the annual bonus paid to you, if any, shall be determined by the Board
in its sole discretion and may be more or less than the target amount. Any such
bonus shall be paid to you during the first three months of the fiscal year that
follows the applicable performance fiscal year. The bonus will be deemed to have
been earned on the date of payment of such bonus and you must remain an employee
of the Company through the date of payment in order to receive the bonus. In
addition to the foregoing, you will be eligible to receive the following
transition bonus payments conditioned on you continuously remaining employed by
the Company through the applicable payment date.

 

1



--------------------------------------------------------------------------------

Bonus Amount

          

Payment Date

  $101,250          Effective Date   $  67,500          July 31, 2011  
$  33,750          September 30, 2011   $  33,750          March 30, 2012  
$  33,750          October 1, 2012

 

 

          $270,000         

4. Effect on Employment Agreement. Except as expressly modified by this
Amendment, all terms, conditions and provisions of the Employment Agreement
shall continue in full force and effect. In the event of a conflict between the
terms and conditions of the Employment Agreement and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall prevail.

5. Entire Agreement. The Employment Agreement, as amended by this Amendment,
constitutes the complete and exclusive statement of the agreement between the
parties, and supersedes all prior proposals and understandings, oral and
written, relating to the subject matter contained herein. This Amendment shall
not be modified or rescinded except in a writing signed by the parties.

6. Counterparts. This Amendment may be executed in multiple counterparts and may
be delivered by facsimile transmission or by electronic mail in portable
document format (“PDF”) or other means intended to preserve the original graphic
content of the signature. Each such facsimile or PDF counterpart shall
constitute an original, and all of which, taken together, shall constitute one
instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

LifeVantage Corporation By:   /s/ Elwood Spedden Name: Elwood Spedden Title:
Chairman

/s/ Douglas C. Robinson

Douglas C. Robinson

 

3